Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2007

USA v. Swint
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1719




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Swint" (2007). 2007 Decisions. Paper 395.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/395


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-354                                                  NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                        NO. 07-1719
                                     ________________

                             UNITED STATES OF AMERICA

                                               v.

                                   NATHANIEL SWINT

                        ____________________________________

                      On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                               (D.C. Crim. No. 94-cr-00276)
                         District Judge: Honorable Jan E. DuBois
                      _______________________________________


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 August 23, 2007

               Before: RENDELL, SMITH AND JORDAN, Circuit Judges.

                                (Filed: September 21, 2007)
                                _______________________

                                        OPINION
                                _______________________

PER CURIAM

         Nathaniel Swint appeals from the orders of the United States District Court for the

Eastern District of Pennsylvania denying his motion under 18 U.S.C. § 3582 to reduce his

sentence and his motion for reconsideration. We will affirm the judgment of the District

Court.
       Because the parties are familiar with the facts, we provide only a summary here.

In 1995, Nathaniel Swint was convicted of conspiracy to distribute heroin and cocaine in

violation of 21 U.S.C. § 846, possession of heroin with intent to distribute in violation of

21 U.S.C. § 841(a)(1), possession of cocaine with intent to distribute in violation of

21 U.S.C. § 841(a)(1), and attempt to possess heroin with intent to distribute in violation

of 21 U.S.C. § 846. Swint was sentenced in September 1996 pursuant to the federal

Sentencing Guidelines; the District Court determined that § 2D1.1 was the applicable

offense guideline. The District Court then determined the drug quantity after considering

the trial evidence and presentence investigation reports, and computed the base offense

level (and total offense level) to be 34, based on four kilograms of heroin, four kilograms

of cocaine, and two ounces of heroin. Prior to sentencing, the government had filed an

Information under 21 U.S.C. § 851 setting forth two earlier convictions for use in seeking

increased punishment. As a result of the Information, and in consideration of the drug

quantity involved in the four new offenses, the mandatory minimum sentence for counts

two and four was life imprisonment on each count; the District Court imposed that

mandatory minimum sentence for both count two and count four. The guideline

sentences for counts one and three exceeded the mandatory minimum sentences, and the

District Court imposed 250-month terms on both count one and count three. All four

imposed terms were to run concurrently with each other. This Court affirmed in 1997;

the Supreme Court denied certiorari in 1998.

       In 1998, Swint filed a motion under 28 U.S.C. § 2255 to vacate his sentence, as

                                              2
later amended. The District Court denied relief on July 17, 2000. Swint has since

continued to file collateral attacks on his sentence, all of which have been unsuccessful in

reducing his sentence. Swint’s recent history includes his motions under Rule 60(b) of

the Federal Rules of Civil Procedure, seeking modification of the July 17, 2000 order

denying section 2255 relief.

       In January 2007, Swint filed a motion pursuant to 18 U.S.C. § 3582(c) to modify

his sentence under Amendment 591 to the Sentencing Guidelines. He later supplemented

that motion. By order entered February 6, 2007, the District Court denied the motion,

concluding that Swint was not entitled to relief under Amendment 591. Swint filed a

motion for reconsideration, which the District Court denied by order entered February 28,

2007. Swint appeals. Upon notification by this Court that the appeal would be submitted

for possible summary action, Swint filed a response in opposition to summary action, as

well as a supplement to that response.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review of the

District Court's interpretation and application of the Sentencing Guidelines. See United

States v. Edwards, 309 F.3d 110, 112 (3d Cir. 2002) (per curiam). We may affirm on any

basis that is supported by the record. Fairview Township v. EPA, 773 F.2d 517, 525 n.15

(3d Cir. 1985).

       Under section 3582(c)(2), a court may reduce an imposed sentence based on an

amendment to the Sentencing Guidelines if the amendment is named in the Sentencing

Commission’s policy statement, § 1B1.10. See United States v. McBride, 283 F.3d 612,

                                             3
614 (3d Cir. 2002). Amendment 591 is retroactively applicable under § 1B1.10(c).

Amendment 591 no longer allows a sentencing court to use the Statutory Index of the

Sentencing Manual (Appendix A) in choosing the offense guideline based on actual

conduct of the offender, rather than on the underlying offense. Instead, Amendment 591

requires the sentencing court to apply the offense guideline listed in Appendix A that

corresponds to the statute of conviction. See United States v. Diaz, 245 F.3d 294, 302 (3d

Cir. 2001).

       In denying Swint’s section 3852 motion, the District Court explained, inter alia,

that it had selected the applicable offense guideline (§ 2D1.1) in accordance with

Amendment 591, and thus no Amendment 591 violation occurred. Moreover, the District

Court noted that Swint was sentenced pursuant to the mandatory minimum under

21 U.S.C. § 841(b)(1)(A), which exceeded the guideline sentence range, and that

Amendment 591 offers no relief. Swint clarified his argument in his motion for

reconsideration. Swint’s argument appears to have been that resentencing under

Amendment 591 would forbid the District Court from considering his section 851 prior

convictions or the drug quantity because both factors relate to “actual conduct” and not to

the underlying offense as determined by the jury, whereas Amendment 591 mandates that

only the underlying offense may be considered. Swint thus asserted that his convictions

would carry no mandatory minimum, and his base offense level would be significantly

lower than determined by the District Court. Specifically, while conceding in his motion

for reconsideration that § 2D1.1 is the applicable guideline, Swint contended that his base

                                             4
offense level would be calculated as 12, not 34, under Amendment 591.

       In his submission to this Court, Swint cites United States v. Rivera, 293 F.3d 584

(2d Cir. 2002), in support of his argument. However, as was true in Rivera, Swint’s

argument is flawed because it confuses the concepts of the applicable “offense guideline”

with the “base offense level” within that offense guideline. See id. at 585. Amendment

591 applies to the selection of the offense guideline, not to the base offense level. Id. at

586. Accord, United States v. Moreno, 421 F.3d 1217, 1219-20 (11th Cir. 2005)

(Amendment 591 does not restrict the use of judicially-found facts to select the base

offense level). We agree with the District Court’s conclusion that Amendment 591 does

not afford Swint any relief because the application of § 2D1.1 as the offense guideline at

his sentencing was based on the statute of conviction, not on other conduct. Even if

Amendment 591 had been in effect at the time of Swint’s sentencing in 1996, the District

Court still would have consulted § 2D1.1’s drug quantity table to determine Swint’s base

offense level and still would have calculated his mandatory minimum sentences in light of

his prior convictions.1



       1
          To the extent that Swint argues claims for resentencing under Apprendi v. New
Jersey, 530 U.S. 466 (2000) and United States v. Booker, 543 U.S. 220 (2005), as noted
by the District Court, neither case applies retroactively on collateral review. United
States v. Swinton, 333 F.3d 481, 491 (3d Cir. 2003) (regarding Apprendi); Lloyd v.
United States, 407 F.3d 608, 615-16 (3d Cir. 2005) (regarding Booker). Moreover, the
scope of a sentencing court’s inquiry under section 3582(c)(2) is limited to consideration
of a retroactive amendment to the Sentencing Guidelines; section 3582(c)(2) does not
entitle a defendant to a full de novo resentencing. United States v. McBride, 283 F.3d
612, 615-16 (3d Cir. 2002).

                                              5
         Because we conclude that his appeal presents us with no substantial question, see

Third Circuit L.A.R. 27.4 and I.O.P. 10.6, we will summarily affirm the District Court’s

order.




                                              6